Exhibit 99.906.CERT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 I, Mitchell E.Appel, President of the Value Line Aggressive Income Trust (the “Registrant”), certify that: 1. The periodic report on Form N-CSR of the Registrant for the period ended 1/31/12 (the “Form N-CSR”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: March 26, 2012 By /s/ Mitchell E. Appel Mitchell E. Appel President Value Line Aggressive Income Trust CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 I, Emily D. Washington, Treasurer of the Value Line Aggressive Income Trust (the “Registrant”), certify that: 1. The periodic report on Form N-CSR of the Registrant for the period ended 1/31/12 (the “Form N-CSR”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: March 26, 2012 By /s/Emily D. Washington Emily D. Washington Treasurer Value Line Aggressive Income Trust
